DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al. US 5,857,672 (“Fowler”).
Regarding claim 1, Fowler disclosed an apparatus for aligning at least one note of value along a transport path comprising: 
at least one transport element (84, 84’’) comprising an endless drive belt (Figure 4); 
at least one first drive unit (col. 6, lines 39-49) for driving the at least one transport element wherein the transport element is driven by the first drive unit in a first direction of rotation which moves the note of value along the transport path in a transport direction; 
first and second rotatably mounted deflecting elements (81, 81’’) over which the at least one transport element is deflected over; and 
a second drive unit (including 105) for displacing one of the first and second deflecting elements along its axis of rotation, so that by displacing the one of the first and second deflecting elements the note of value contacting the at least one transport element is moved obliquely to the transport direction.  
Regarding claim 2, Fowler disclosed wherein the first drive unit drives at least one of the first and second deflecting elements via at least one drive shaft (col. 6, lines 39-49 and Figure 4).  
 	Regarding claim 3, Fowler disclosed at least one of the first and second deflecting elements each has at least one of a shaft, a roller, a disk or a drum (Figures 4 and 7).
	Regarding claim 6, Fowler disclosed the second deflecting element (84) is connected to a drive shaft in a rotationally fixed manner and also in an axially displaceable manner along the axis of rotation of the second deflecting element (see Figure 4).  
 	Regarding claim 7, Fowler disclosed a counter-pressure element (84’, 84’’’) arranged opposite to the at least one transport element, wherein the transport path of the note of value extends between the at least one transport element and the counter- pressure element.  
 	Regarding claim 8, Fowler disclosed third and fourth rotatably mounted deflecting elements (81’, 81’’’), wherein the counter-pressure element is further defined as a belt which is deflected over third and fourth rotatably mounted deflecting elements and wherein at least one of the third and fourth deflecting elements is laterally displaceable by the second drive unit (Figure 4).
 	Regarding claim 9, Fowler disclosed the second deflecting element and the fourth deflecting element are aligned and overlap one another on the transport path (Figure 4).  
 	Regarding claim 10, Fowler disclosed the second deflecting element (81) and the fourth deflecting element (81’) are displaceable laterally relative to the transport path by the second drive unit.  
 	Regarding claim 11, Fowler disclosed the first deflecting element (81’’) and the third deflecting element (81’’’) are aligned and overlap one another on the transport path.  
 	Regarding claim 12, Fowler disclosed the first deflecting element and the third deflecting element are firmly arranged on respective drive shafts (Figure 4).   

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653